Per Curiam.

The plaintiffs are entitled to the effect of their motion, as a matter of course: an application to amend never being refused where it does not operate as a surprise upon the defendant, nor subject him to injury. The plaintiffs, however, must pay the costs of the motion; and the defendant has leave to withdraw his pleas, and plead again de novo. He cannot be subjected to any injury by the amendments, because he will have every opportunity to shape his defence according to the exigency of the case.

Motion granted on payment of costs.

[C. C. King, atty. for the plffs. G. W. Strong, atty. for the deft.]